Citation Nr: 1013717	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right thoracic outlet 
syndrome (TOS), to include as secondary to service-connected 
left TOS and/or service-connected left anterior and middle 
scalenectomies.

(Issues pertaining to the denial of payment or reimbursement 
of unauthorized medical expenses incurred for private 
treatment in March 2002, November 2002, and June 2004 are 
addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

This issue was previously before the Board in September 2003, 
at which point the case was remanded for the issuance of a 
statement of the case pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999), as well as any necessary further 
development.  As the remand directives have been complied 
with, and the Veteran filed a timely substantive appeal, this 
issue is now properly before the Board.

Only the issue of entitlement to service connection for right 
TOS, as set forth above, has been certified for appeal.  
However, a review of the claims file reveals that the Board 
has jurisdiction over issues pertaining to the denial of 
payment or reimbursement of unauthorized medical expenses 
incurred for private treatment in March 2002, November 2002, 
and June 2004.  As such issues arose from a different agency 
of original jurisdiction (AOJ), they are addressed in a 
separate decision.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, she 
sustained an injury affecting both sides of the neck, 
shoulders, and arms during service, she has had symptoms on 
the right side since service that were later diagnosed as 
right TOS, and her current right TOS is related to her in-
service injury.






CONCLUSION OF LAW

Right TOS was incurred as a direct result of active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
right TOS constitutes a full grant of the benefit sought on 
appeal, no further action is necessary to comply with the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations.

The Veteran is already service connected for left TOS, as well 
as left anterior and middle scalenectomies that she underwent 
to treat her left TOS in April 1998.  She claims that she has 
had symptoms of right TOS since service, but she was not 
diagnosed and treated for such condition until it became more 
symptomatic in 1999, after the scalenectomies.  Alternatively, 
the Veteran asserts that her right TOS is secondary to her 
service-connected left TOS, to include as a result of her 
service-connected scalenectomies for treatment of such 
condition.  See, e.g., December 2000 claim on secondary basis; 
May 2004 letter; October 2004 statement.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
if a condition was noted during service, the nexus element may 
be established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, such condition 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In order to establish service connection 
on a secondary basis, the evidence must show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Compensation for secondary service connection based on 
aggravation of a nonservice-connected condition is warranted 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective October 10, 2006.  Under the current 
version, service connection may not be awarded based on 
aggravation of a nonservice-connected disability unless a 
pre-aggravation baseline level of disability has been 
established to allow a comparison to the current level of 
disability.  See 38 C.F.R. § 3.310(b) (2009).  Although the 
stated intent of this change was to implement the 
requirements set forth in Allen, the Board finds that the 
amendment amounts to a substantive change to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Therefore, as the Veteran filed her claim 
prior to October 10, 2006, the Board will apply the previous 
version of 38 C.F.R. § 3.310, which does not require the 
establishment of a baseline level of disability before an 
award of service connection may granted, as such version is 
more favorable to the Veteran.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or otherwise 
deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, as noted above, the Veteran served on active 
duty from October 1979 to January 1983, in her early twenties.  
Her military occupational specialty was in aircraft 
maintenance.  See DD Form 214.  The Veteran has reported that 
such assignment involved overhead lifting.  She also lifted 
weights before, during, and after service until her left TOS 
prevented her from doing so.  The Veteran had several jobs 
after service, including adult-care attendant, substitute 
teacher, medical transcriptionist, administrative assistant, 
and grocery store cashier, but she has not worked since 1995.  
See, e.g., June 1999 VA examination report.
        
During service, in November 1980, the Veteran received 
emergency treatment for sudden onset of shaking in the upper 
body and arms, with occasional spasms in the legs.  She denied 
recent injury or illness and any previous such episodes.  The 
Veteran had several similar episodes over the next few months.  
See, e.g., service treatment records dated in December 1980 
and January 1981.  Subsequent in-service treatment was for 
symptoms only on the left side, including in the neck, 
shoulder, and arm.  The Veteran was eventually diagnosed with 
a pinched nerve at C6-C7 with left-side radiculopathy and a 
related syndrome (type illegible).  See, e.g., service 
treatment records dated in May, June, and November 1981.
        
After service, the Veteran continued to be treated for 
symptoms of left TOS.  In December 1986, NCS/EMG studies 
conducted for private treatment at the Straub Clinic had 
borderline normal results at the ulnar nerve bilaterally, with 
minimal slowing symmetrically at the elbows.  
        
A VA treatment record dated in January 1990 indicates that the 
Veteran reported having increased pain in the right shoulder 
and in both wrists, with some radiation of pain up to the 
forearms and down to the fingers, and occasional tingling in 
the fingers.  Testing showed minimal weakness in both hands, 
with the right hand more so than the left, as well as 
tenderness on the radial border of the right wrist.  
        
In January 1991, the Veteran reported to her VA physician that 
she had developed marked pain in the right arm at the hand and 
elbow.  She reported no numbness or paresthesia, but she 
stated that she had difficulty holding objects near the end of 
the day, especially when lifting with the wrist.  There was 
objective evidence of tenderness at the elbow and pain in the 
right shoulder with movement.
        
An April 1991 VA treatment record indicates that the Veteran 
reported intermittent numbness and weakness in the right hand, 
mainly along the median nerve, but also occasionally in the 
two ulnar fingers.  
        
At a November 1995 VA examination, the Veteran reported 
symptoms associated with her left TOS, but she reported no 
problems with her right side.  The VA examiner noted a history 
of a borderline abnormal EEG, significance unclear.
        
As noted above, the Veteran underwent left anterior and middle 
scalenectomies in April 1998 to treat symptoms of her left 
TOS.  A private physical therapy report dated in September 
1998 indicates that the Veteran reported occasional tightness 
on the right side and numbness in the right hand.  
        
In November 1999, the private neurosurgeon who performed the 
scalenectomies, Dr. Sanders, recorded that the Veteran had 
developed tingling in the fingers and neck pain on the right 
side over the previous two months.  Dr. Sanders noted that it 
had been 1 1/2 years since the Veteran's scalenectomies and 6 
months since her last supraclavicular neurectomy.  The Veteran 
was diagnosed with mild right TOS at that time.  Similarly, 
later reports from Dr. Sanders reflect that the Veteran 
reported an onset of right-side symptoms including tingling, 
numbness, and pain around the fall of 1999, with increasing 
symptoms since that time.  See, e.g., reports dated in April 
2000 and February 2001.

In addition to the above-summarized evidence from treatment 
records, the Veteran has reported during these proceedings 
that the spasms and uncontrollable movements in her upper arms 
that she experienced during service occurred the night after 
she lifted an 80-pound toolbox over her head and felt a sudden 
pinch in her neck.  She has further stated that this episode 
was followed by pain, tingling, and other symptoms over the 
next few months only on the left side.  See, e.g., undated 
statement received prior to June 1996, June 1999 VA 
examination report.  However, at a February 2001 VA 
examination, the Veteran reported having pain in the neck and 
both shoulders since lifting boxes over her head in 1980.  She 
further stated at that time that her symptoms of numbness, 
pressure, pain, and tingling in the right side of her face, 
neck, shoulder, arm, and fingers had been present for 
approximately 1 1/2 months.

Additionally, the Veteran has reported that a colleague of Dr. 
Sanders, as well as another private neurologist, told her that 
it is not uncommon to get TOS bilaterally.  See May 2004 
letter.  The Veteran believes that she had bilateral TOS 
during service, but she was not treated for right TOS until 
after the scalenectomies in 1998 because the left TOS was in 
worse shape.  See September 2004 letter.  The Board notes that 
the Veteran is competent to testify to a lack of observable 
right-sided symptoms such as numbness, tingling, and weakness 
prior to service, as well as continuity of such symptoms after 
an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994).  However, the nature of right TOS is such that 
she is not competent to testify to a diagnosis or the cause of 
such symptoms, as such questions require specialized 
knowledge, training, or experience.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Jones v. West, 12 
Vet. App. 460, 465 (1999); Barr, 21 Vet. App. at 308.  

In a June 2006 letter, the Veteran's treating VA chiropractor 
stated that the abnormal biomechanics of the Veteran's 
cervical spine, due to the scalenectomy in 1998, had caused a 
bilateral brachial neuralgia, as well unstable cervical discs 
and accelerated facet joint degeneration.  Such evidence is 
probative as to the etiology of the Veteran's right TOS, as it 
relates to symptoms on the right side of her neck.

As the medical evidence of record was unclear as to the 
etiology of the Veteran's right TOS, the Board requested an 
opinion from a Veterans Health Administration (VHA) specialist 
in April 2009.  In a May 2009 opinion, a VHA neurologist 
opined that the Veteran's current right TOS symptoms are 
attributable to a congenital disorder which can become 
symptomatic at any point.  He stated that left TOS does not 
and cannot cause right TOS symptoms, and the Veteran's right 
TOS was less likely than not incurred or aggravated by her 
active duty service.  Such opinions were based on findings 
that the Veteran had no complaints that could be attributable 
to right TOS during service, such as numbness, tingling, or 
weakness in the right arm or neck, and no such complaints 
until 1999, approximately 16 years after separation.  

The Board notes that congenital or developmental defects 
generally are not subject to service connection as a matter 
of law, as such conditions are not considered diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  However, service connection may be granted if 
such a defect is subject to, or aggravated by, a superimposed 
disease or injury during service which results in additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990), published 
at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 
(Fed. Cir. 2004).  

Upon review of the May 2009 VHA opinion, the Board found that 
it did not address the possible symptoms of right TOS as shown 
in the treatment records prior to 1999, as summarized above.  
Such opinion also did not address the possible effect of the 
Veteran's treatment for her left TOS, to include the service-
connected left anterior and middle scalenectomies.  As such, 
the Board requested another opinion from a VHA specialist as 
to the etiology of the Veteran's right TOS.  

In a November 2009 opinion, another VHA neurologist stated 
that TOS is a poorly understood group of diseases that, in its 
most common form, is difficult to diagnose, frustrating to 
treat, and often not well understood by both patients and 
physicians.  She indicated that the record reflects that 
Veteran was diagnosed with right TOS based on reported 
complaints and clinical findings upon examination, but there 
were no diagnostic studies to confirm such diagnosis.  The 
neurologist explained that congenital TOS occurs when an 
individual is born with abnormalities of structures 
surrounding the thoracic outlet, leading to compression of the 
nerves and vessels, while the acquired form of TOS is usually 
caused by injury.  She stated that there were no diagnostic 
studies of record to confirm findings of congenital right TOS 
and, therefore, it would be speculation to state that the 
Veteran definitely has congenital right TOS.  Further, the 
neurologist indicated that she was unsure of the cause of the 
Veteran's current right-sided symptoms based on the evidence 
of record.  Therefore, she was unable to give an opinion as to 
whether it is at least as likely as not that right TOS was 
incurred or aggravated during the Veteran's service or 
manifested within one year of separation from service, or 
whether such condition was caused or aggravated beyond its 
normal progression by the left TOS or treatment for left TOS.

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that she is 
entitled to service connection on a direct basis for right 
TOS.  In this regard, the Veteran has asserted that she has 
had symptoms that were later diagnosed as TOS on both the 
left and right side since her documented in-service injury.  
Post-service medical records reflect intermittent treatment 
for symptoms including pain, weakness, numbness, and tingling 
in the right shoulder, arm, and hand, as well as the right 
side of the neck, both before and after the scalenectomies to 
treat her left TOS in 1998.  Significantly, the first VHA 
neurologist stated in May 2009 that such symptoms may be 
associated with TOS.  

The Board finds that the other opinions expressed by the VHA 
neurologist in May 2009, namely, that the Veteran's right TOS 
is a congenital condition and was not caused by her left TOS, 
are outweighed by the other evidence of record.  In 
particular, as noted above, this neurologist did not consider 
the evidence of treatment for right-sided symptoms at various 
times since service.  Further, this neurologist gave no 
rationale for concluding that the right TOS is congenital.  
In contrast, the second VHA neurologist opined in November 
2009 that such conclusion would be speculative, as there are 
no diagnostic studies of record to confirm such a finding 
that the right TOS is congenital.  However, this second VHA 
neurologist was unsure whether the Veteran's right TOS was 
incurred or aggravated during service, or was caused or 
aggravated by her left TOS or treatment for such condition.  
She further stated that TOS is often difficult to diagnose 
and not well understood by patients or physicians.  The Board 
also notes that the Veteran has claimed that private 
neurologists told her that it is not uncommon to get TOS 
bilaterally, although there is no documentation to that 
effect from such providers. 

As such, the Board finds that the evidence of record is in 
relative equipoise as to the etiology of the Veteran's right 
TOS, and the benefit of the doubt rule applies.  See 38 
C.F.R. § 3.102.  Accordingly, as the evidence demonstrates a 
nexus between the Veteran's current right TOS and an in-
service injury when all reasonable doubt is resolved in her 
favor, direct service connection is warranted for such 
condition.


ORDER

Service connection for right TOS is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


